DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 16 is objected to because of the following informalities:  There is no period at the end of claim 16.  Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 
The disclosure is objected to because of the following informalities: The application contains drawings, but the specification does not contain the “Brief Description of the Drawings” section as required by 37 CFR 1.77(b).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17, 18, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17: Claim 17 states that the claimed composition is characterized by an optomechanical ability (OMA) of at least 500, wherein said OMA is calculated via the recited equation. Note that the equation contains the variable NIS, defined in the specification as the notched impact strength (see specification page 2, lines 20-21), but does not specific the conditions under which the NIS is determined. An ordinary artisan will recognize that notched impact strength can be measured at different temperatures, and that a single sample can yield different NIS values depending on the temperature at which the measurement is taken. The scope of the claim is therefore indefinite, as it is unclear under what conditions the NIS must be determined before using it in the recited equation.
Regarding claim 18: Claim 18 depends from claim 14, and recites limitations regarding a soluble portion of the heterophasic polypropylene component (HECO). One of ordinary skill in the art of chemistry will understand that solubility is dependent on the solvent and conditions such as temperature, none of which are defined by the instant claims. The scope of the claim is therefore indefinite, as it is unclear what fraction must meet the recited properties-i.e., is the claim intended to require that a fraction soluble in xylene at 23 °C have the recited properties? Or is it intended to refer to a fraction soluble in some other solvent under other conditions?
Claim 21 recites the limitation "the ethylene polymer component (B)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite the phrase “ethylene polymer component (B)”. Note that the parent claim does recite the limitation “(B) a bimodal metallocene linear low-density polyethylene”; it is unclear whether the phrase “ethylene polymer component (B)” in claim 21 is intended to 
Regarding claim 27: Claim 27 recites the phrase “utilizing the bimodal metallocene linear low-density polyethylene (LLDPE) as defined in claim 14. Note that the invention of claim 14 is note a metallocene LLDPE; the invention of the parent claim is a composition comprising a blend of a heterophasic propylene copolymer, a metallocene LLDPE, and additional optional components. The scope of the claim is indefinite, as it is unclear whether and/or how the other components recited in the parent claim are incorporated into the claimed process. 

Claim 27 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the event that claim 27 is intended to exclude the additional components recited in the parent claim, the instant claim improperly broadens the scope of the parent claim by reciting an invention in which a metallocene LLDPE is utilized without the other components recited in the parent claim. Claim 27 therefore would impermissibly broaden the scope of the parent claim to read on processes wherein the LLDPE is not combined with a heterophasic component as defined in the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 14-16, 19, 20, and 22-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Wang et al, WO2015/177094, which discloses a composition comprising a heterophasic propylene copolymer and a linear low density polyethylene (LLDPE) plastomer. The prior art does not teach nor does it fairly suggest the use of a bimodal, metallocene-catalyzed LLDPE which is a terpolymer of ethylene and C4-C10 olefin comonomers having the claimed density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kela et al, WO2016/083208, discloses the production of a composition comprising a bimodal LLDPE which is a terpolymer of ethylene and olefin comonomers and 3 to 20% by weight of other polymer component(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765